DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/21 has been entered. 
Election/Restrictions
Claims 1-24 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/11/19.  As set forth previously, the requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In claim 30, “the mobile device comprising a display” is vague.  The mobile device has not been positively recited and claimed, but only functionally recited “configured to transmit…to a mobile device”.  It is unclear why the claim is trying to further limit the mobile device.  If the mobile device and display are meant to be positively recited, it is suggested to first state the system “further comprises a mobile device having a display” before the mobile device is further limited with a display and further used in claim 31 to display information. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.


The disclosure relates to a cursory explanation of a system capable of calculating the relative contribution of each of the different biochemical energy systems to the physiological load estimate using some undefined ordinary differential equation (ODE), undefined models, and undefined equations. It is unclear how a person having ordinary skill in the art would arrive at the relative contributions for each of the biochemical energy systems (e.g. phosphagens, anaerobic, and aerobic) by segmenting the physiological load estimate using this ODE model.
The disclosure does not describe how the relative contribution of each of the systems is calculated, how the model is used with different activities (such as running, jogging, walking, riding a bike, lifting weights, etc.), and how the segmentation of estimated instantaneous actively level in terms of the different biochemical energy systems is performed. 
Due to the lack of an enabling specification and lack of direction provided by the inventor for calculating and determining the relative contribution of the different biochemical energy systems to the instantaneous physiological load using a processor, by using the measured heart rate signal and motion signal, by applying an ordinary differential equation model, several questions arise as to how to make and/or use the invention, such as:  
How are specification equations 1 and 2 used to calculate the relative contribution of each of the different biochemical energy systems to the physiological load estimate?  Are there additional equations that must be used or determined?  How are the constants and variables determined for these additional equations?
Are the heart rate sensor and motion sensor used with the ODE while determining the relative contribution?  How?  What specific equation is used with the heart rate sensor and motion sensor and what information is outputted from that equation/algorithm to determine the relative contribution of each system?
What specific ODE model is used to calculate the relative contribution of each different system?  What are the inputs and outputs?  Are there any variables? What is specifically done with the ODE model to arrive at the relevant contributions for each different system?
Does each different activity, such as running or strength training require a different equation to calculate the relative contribution?  And how does the system determine which is activity is occurring?
How does the system and method determine the relative contribution of the different systems due to different activities, such as running, jogging, cycling, cross fit, strength training, etc.?
How are the alactic anaerobic, lactic anaerobic, and aerobic respiration contributions each separated out and determined?
The specification in paragraph 31 states that “[I]t is possible to model these processes mathematically to produce estimates for the activity of each of these processes at different times and different physiological loads”.  
How many different models must be provided? Does each different activity require a different model?  What does each model use as inputs, constants, and variables?   What are the outputs?
One example of many showing the state of the prior art, the level of ordinary skill and predictability, and necessary detail needed to enable someone skilled in the art to make and/or use a wearable system with heart rate and acceleration sensors is publication number 2014/0141937 that describes using heart rate and motion to determine an anaerobic threshold and describes equations with variables and constants to determine the threshold.

Since there are numerous questions as to how the invention is made and/or used, since no or little amount of direction or guidance was presented, since other systems and methods describe in detail how to provide a wearable device to calculate health parameters, and/or since one skilled in the art cannot practice the invention without undue experimentation (as seen by the above questions, lack of guidance of the specification, incorrect equations in the specification, and/or unknown additional equations and variables) because of the number of operational parameters in the process/apparatus that are needed to determine the relative contribution of the different biochemical energy systems to the instantaneous physiological load using a wearable device, with heart rate signals and motions signals by applying an ODE model, one skilled in the art to which it pertains is not enabled to make and/or use the invention of the subject matter presented in the claims.  
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive.
The argument that the specification discloses to a person of ordinary skill in the art the exact way to calculate and determine the relative contribution of different biochemical energy systems to the physiological load using a processor, by using the measured heart rate signal and motion signal, by applying an ordinary differential equation model is not persuasive.
The specification only provides two equations that a PHOSITA must somehow use to figure out how to calculate the relative contribution of different biochemical energy systems to the instantaneous physiological load.  Of those two equations, equation 2 on page 13 is now said to be incorrect.
In addition, the applicant’s arguments contain numerous additional equations, variables, constants and parameters (i.e. equations 3-8 on pages 11-13 of the arguments, etc.) that somehow must be known, figured out, and used by a PHOSITA to calculate the relative contribution of different biochemical energy systems to the instantaneous physiological load.  These arguments lend support and evidence that one skilled in the art cannot practice the invention without undue experimentation because of the number of operational parameters (and unknown equations/parameters not set forth in the disclosure) in the process/apparatus.  
Somehow a PHOSITA must know to substitute equation 1 into equation 2 (which is/was incorrect) to get equation 3 “sHR’(t) = k2 ( kl (MA) + rHR - sHR)”, determine a constant K4 and know the linear equation to come up with equation 5 “PL = k4 MA”, that is then inserted back into equation 3 to get equation 6 “sHR’(t) = k2 ( kl (PL/k4) + rHR - sHR)”.  Equation 6 must then be rearranged to get equation 7 to determine estimates for PL “PL = K4 * (sHR’(t)/k2 + sHR - rHR) / kl”.  From there, equations from the non-referenced Moxnes et al models must be used that describe how the segmenting of the total power consumption is accomplished to get the contribution of the different energy systems.  

    PNG
    media_image1.png
    432
    800
    media_image1.png
    Greyscale

Step three then uses a probabilistic framework/HMM to determine K4 (which is not discussed in the specification) to determine K4 for different exercises.
Due to the extended explanation in the applicant’s arguments, the amount of variables and equations not provided in the specification that are necessary to perform calculations/determination in the claimed apparatus, and/or lack of direction of the specification, one skilled in the art cannot practice the invention without undue experimentation because of the number of operational parameters (and additional equations/parameters not set forth in the disclosure) in the process/apparatus that are needed to determine the relative contribution of the different biochemical energy systems to the instantaneous physiological load using a wearable device, with heart rate signals and motions signals by applying an ODE model, and therefore one skilled in the art to which it pertains is not enabled to make and/or use the invention of the subject matter presented in the claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        5/6/21